
	
		I
		112th CONGRESS
		1st Session
		H. R. 169
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to include
		  on the main page of the Internet website of the Department of Veterans Affairs
		  a hyperlink to the VetSuccess Internet website and to publicize such Internet
		  website.
	
	
		1.Promotion of the VetSuccess
			 Internet website
			(a)Inclusion of
			 hyperlinkNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall include on the main page of the Internet website of the
			 Department of Veterans Affairs a new hyperlink with a drop-down menu entitled
			 Veterans Employment. The drop-down menu shall include a direct
			 hyperlink to the VetSuccess Internet website, the USA Jobs Internet website,
			 the Job Central website, and any other appropriate employment Internet
			 websites, as determined by the Secretary, especially such websites that focus
			 on jobs for veterans.
			(b)Advertisement of
			 Internet websiteSubject to
			 the availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs shall, in accordance with section 532 of title 38, United States Code,
			 purchase advertising in national media outlets for the purpose of promoting
			 awareness of the VetSuccess Internet website to veterans.
			(c)Outreach to
			 veterans of Operation Iraqi Freedom and Operation Enduring
			 FreedomThe Secretary of Veterans Affairs shall conduct outreach
			 to veterans of Operation Iraqi Freedom and Operation Enduring Freedom to inform
			 such veterans of the VetSuccess Internet website.
			(d)VetSuccess
			 Internet website definedIn this section, the term
			 VetSuccess Internet website means www.vetsuccess.gov or any
			 successor Internet website maintained by the Department of Veterans
			 Affairs.
			
